                 Case 20-11218-MFW   Doc 387-3   Filed 06/11/20   Page 1 of 41




                                       EXHIBIT B

                                 Jefferies Sale Agreement




AMERICAS 102986717
               Case 20-11218-MFW             Doc 387-3        Filed 06/11/20   Page 2 of 41




                               OPEN MARKET SALE AGREEMENTSM

                                                                                        June [●], 2020

JEFFERIES LLC
520 Madison Avenue
New York, New York 10022

Ladies and Gentlemen:



         Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell from time to time through Jefferies LLC,
as sales agent and/or principal (the “Agent”), shares of the Company’s common stock, par value
$0.01 per share (the “Common Shares”), on the terms set forth in this agreement (this
“Agreement”).

Section 1. DEFINITIONS

       (a)    Certain Definitions. For purposes of this Agreement, capitalized terms used herein
and not otherwise defined shall have the following respective meanings:

        “Affiliate” of a Person means another Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with, such first-
mentioned Person. The term “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.

       “Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have placed the Maximum
Program Amount pursuant to this Agreement and (y) the date this Agreement is terminated
pursuant to Section 7.

          “Commission” means the U.S. Securities and Exchange Commission.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder.

       “Floor Price” means the minimum price set by the Company in the Issuance Notice below
which the Agent shall not sell Shares during the applicable period set forth in the Issuance Notice,
which may be adjusted by the Company at any time during the period set forth in the Issuance
Notice by delivering written notice of such change to the Agent and which in no event shall be less

SM
     “Open Market Sale Agreement” is a service mark of Jefferies LLC
            Case 20-11218-MFW          Doc 387-3      Filed 06/11/20     Page 3 of 41




than $1.00 without the prior written consent of the Agent, which may be withheld in the Agent’s
sole discretion.

       “Issuance Amount” means the aggregate Sales Price of the Shares to be sold by the Agent
pursuant to any Issuance Notice.

       “Issuance Notice” means a written notice delivered to the Agent by the Company in
accordance with this Agreement in the form attached hereto as Exhibit A that is executed by its
Chief Executive Officer, President or Chief Financial Officer.

       “Issuance Notice Date” means any Trading Day during the Agency Period that an Issuance
Notice is delivered pursuant to Section 3(b)(i).

       “Issuance Price” means the Sales Price less the Selling Commission.

        “Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under the effective
Registration Statement (defined below) pursuant to which the offering is being made, (b) the
number of authorized but unissued Common Shares (less Common Shares issuable upon exercise,
conversion or exchange of any outstanding securities of the Company or otherwise reserved from
the Company’s authorized capital stock), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6 thereof, if applicable), or
(d) the number or dollar amount of Common Shares for which the Company has filed a Prospectus
(defined below).

         “Person” means an individual or a corporation, partnership, limited liability company,
trust, incorporated or unincorporated association, joint venture, joint stock company, governmental
authority or other entity of any kind.

      “Principal Market” means the New York Stock Exchange or such other national securities
exchange on which the Common Shares, including any Shares, are then listed.

       “Sales Price” means the actual sale execution price of each Share placed by the Agent
pursuant to this Agreement.

        “Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

        “Selling Commission” means up to three percent (3.0%) of the gross proceeds of Shares
sold pursuant to this Agreement, or as otherwise agreed between the Company and the Agent with
respect to any Shares sold pursuant to this Agreement.

        “Settlement Date” means the second business day following each Trading Day during the
period set forth in the Issuance Notice on which Shares are sold pursuant to this Agreement, when
the Agent shall deliver to the Company the Issuance Price received on such sales and the Company
shall deliver to the Agent the amount of Shares sold on such Trading Day.



                                                 2
             Case 20-11218-MFW          Doc 387-3      Filed 06/11/20     Page 4 of 41




      “Shares” shall mean the Company’s Common Shares issued or issuable pursuant to this
Agreement.

        “Trading Day” means any day on which the Principal Market is open for trading.

Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company represents and warrants to, and agrees with, the Agent that as of (1) the date
of this Agreement, (2) each Issuance Notice Date, (3) each Settlement Date, (4) each Triggering
Event Date and (5) as of each Time of Sale (each of the times referenced above is referred to herein
as a “Representation Date”), except as may be disclosed in the Prospectus (including any
documents incorporated by reference therein and any supplements thereto) on or before a
Representation Date:

        (a)      Registration Statement. The Company has prepared and filed with the Commission
a shelf registration statement on Form S-3 (File No. 333-231878) that contains a base prospectus
(the “Base Prospectus”). Such registration statement registers the issuance and sale by the
Company of the Shares under the Securities Act. The Company may file one or more additional
registration statements from time to time that will contain a base prospectus and related prospectus
or prospectus supplement, if applicable, with respect to the Shares. Except where the context
otherwise requires, such registration statement(s), including any information deemed to be a part
thereof pursuant to Rule 430B under the Securities Act, including all financial statements, exhibits
and schedules thereto and all documents incorporated or deemed to be incorporated therein by
reference pursuant to Item 12 of Form S-3 under the Securities Act as from time to time amended
or supplemented, is herein referred to as the “Registration Statement,” and the prospectus
constituting a part of such registration statement(s), together with any prospectus supplement filed
with the Commission pursuant to Rule 424(b) under the Securities Act relating to a particular
issuance of the Shares, including all documents incorporated or deemed to be incorporated therein
by reference pursuant to Item 12 of Form S-3 under the Securities Act, in each case, as from time
to time amended or supplemented, is referred to herein as the “Prospectus,” except that if any
revised prospectus is provided to the Agent by the Company for use in connection with the offering
of the Shares that is not required to be filed by the Company pursuant to Rule 424(b) under the
Securities Act, the term “Prospectus” shall refer to such revised prospectus from and after the
time it is first provided to the Agent for such use. The Registration Statement at the time it
originally became effective is herein called the “Original Registration Statement.” As used in
this Agreement, the terms “amendment” or “supplement” when applied to the Registration
Statement or the Prospectus shall be deemed to include the filing by the Company with the
Commission of any document under the Exchange Act after the date hereof that is or is deemed to
be incorporated therein by reference.

        All references in this Agreement to financial statements and schedules and other information
which is “contained,” “included” or “stated” in the Registration Statement or the Prospectus (and
all other references of like import) shall be deemed to mean and include all such financial statements
and schedules and other information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the Registration Statement
or the Prospectus, as the case may be, as of any specified date; and all references in this Agreement
to amendments or supplements to the Registration Statement or the Prospectus shall be deemed to

                                                  3
             Case 20-11218-MFW          Doc 387-3      Filed 06/11/20     Page 5 of 41




mean and include, without limitation, the filing of any document under the Exchange Act which is
or is deemed to be incorporated by reference in or otherwise deemed under the Securities Act to be
a part of or included in the Registration Statement or the Prospectus, as the case may be, as of any
specified date. The Company’s obligations under this Agreement to furnish, provide, deliver or
make available (and all other references of like import) copies of any report or statement shall be
deemed satisfied if the same is filed with the Commission through its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).

         At the time the Original Registration Statement was or will be declared effective and at the
time the Company’s most recent annual report on Form 10-K was filed with the Commission, if
later, the Company met the then-applicable requirements for use of Form S-3 under the Securities
Act. During the Agency Period, each time the Company files an annual report on Form 10-K the
Company will meet the then-applicable requirements for use of Form S-3 under the Securities Act.

        (b)     Compliance with Registration Requirements. The Original Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the Commission
under the Securities Act. The Company has complied to the Commission’s satisfaction with all
requests of the Commission for additional or supplemental information. No stop order suspending
the effectiveness of the Registration Statement or any Rule 462(b) Registration Statement is in
effect and no proceedings for such purpose have been instituted or, to the best knowledge of the
Company, are pending or are contemplated or threatened by the Commission.

        The Prospectus when filed complied or will comply in all material respects with the
Securities Act and, if filed with the Commission through EDGAR (except as may be permitted by
Regulation S-T under the Securities Act), was identical to the copy thereof delivered to the Agent
for use in connection with the issuance and sale of the Shares. Each of the Registration Statement,
any Rule 462(b) Registration Statement and any post-effective amendment thereto, at the time it
became or becomes effective and at each Representation Date, complied and will comply in all
material respects with the Securities Act and did not and will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. As of the date of this Agreement, the Prospectus and any
Free Writing Prospectus (as defined below) considered together (collectively, the “Time of Sale
Information”) did not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Prospectus, as amended or supplemented, as of its date and at
each Representation Date, did not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations and warranties
set forth in the three immediately preceding sentences do not apply to statements in or omissions
from the Registration Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto, made in
reliance upon and in conformity with information relating to the Agent furnished to the Company
in writing by the Agent expressly for use therein, it being understood and agreed that the only such
information furnished by the Agent to the Company consists of the information described in
Section 6 below. There are no contracts or other documents required to be described in the
Prospectus or to be filed as exhibits to the Registration Statement which have not been described
or filed as required. The Registration Statement and the offer and sale of the Shares as

                                                  4
            Case 20-11218-MFW           Doc 387-3      Filed 06/11/20     Page 6 of 41




contemplated hereby meet the requirements of Rule 415 under the Securities Act and comply in
all material respects with said rule.

         (c)     Ineligible Issuer Status. As of the determination date referenced in Rule 164(h)
under the Securities Act and as of the date hereof, the Company was and is an “ineligible issuer”
in connection with the offering of the Shares pursuant to Rules 164, 405 and 433 under the
Securities Act. Any Free Writing Prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission in accordance with
the requirements of the Securities Act. Each Free Writing Prospectus that the Company has filed,
or is required to file, pursuant to Rule 433(d) under the Securities Act or that was prepared by or
on behalf of or used or referred to by the Company complies or will comply in all material respects
with the requirements of Rule 433 under the Securities Act including timely filing with the
Commission or retention where required and legending, and each such Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the issuance and sale of
the Shares did not, does not and will not include any information that conflicted, conflicts with or
will conflict with the information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein. Except for the Free Writing
Prospectuses, if any, and electronic road shows, if any, furnished to the Agent before first use, the
Company has not prepared, used or referred to, and will not, without the Agent’s prior consent,
prepare, use or refer to, any Free Writing Prospectus.

        (d)     Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at the time they were
filed with the Commission, complied in all material respects with the requirements of the Exchange
Act, as applicable, and, when read together with the other information in the Prospectus, do not
contain an untrue statement of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the circumstances under which they
were made, not misleading.

       (e)      Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter are filed with the
Commission, and any Free Writing Prospectus or amendment or supplement thereto complied and
will comply in all material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the time the Registration Statement and
any amendments thereto become effective and at each Time of Sale (as defined below), as the case
may be, will not contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which they were made, not
misleading.

        (f)    Statistical and Market-Related Data.         All statistical, demographic and
market-related data included in the Registration Statement or the Prospectus are based on or
derived from sources that the Company believes, after reasonable inquiry, to be reliable and
accurate. To the extent required, the Company has obtained the written consent for the use of such
data from such sources.




                                                  5
            Case 20-11218-MFW           Doc 387-3      Filed 06/11/20     Page 7 of 41




         (g)    Disclosure Controls and Procedures; Deficiencies in or Changes to Internal Control
Over Financial Reporting. The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-15 and 15d-15 under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have been evaluated by
management of the Company for effectiveness as of the end of the Company’s most recent fiscal
quarter; and (iii) are effective in all material respects to perform the functions for which they were
established. Since the end of the Company’s most recent audited fiscal year, there have been no
significant deficiencies or material weaknesses in the Company’s internal control over financial
reporting (whether or not remediated) and no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company is not aware of any change in
its internal control over financial reporting that has occurred during its most recent fiscal quarter
that has materially affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

       (h)   This Agreement. This Agreement has been duly authorized, executed and delivered
by the Company.

        (i)     Authorization of the Shares. The Shares have been duly authorized for issuance and
sale pursuant to this Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be validly issued, fully paid and nonassessable, and the
issuance and sale of the Shares is not subject to any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase the Shares.

        (j)     No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities registered for sale under
the Registration Statement or included in the offering contemplated by this Agreement, except for
such rights as have been duly waived.

        (k)     No Material Adverse Change. Except as otherwise disclosed in the Registration
Statement and the Prospectus, subsequent to the respective dates as of which information is given
in the Registration Statement and the Prospectus: (i) there has been no material adverse change, or
any development that would reasonably be expected to result in a material adverse change, in (A)
the condition, financial or otherwise, or in the earnings, business, properties, operations, operating
results, assets, liabilities or prospects, whether or not arising from transactions in the ordinary
course of business, of the Company and its subsidiaries, considered as one entity or (B) the ability
of the Company to consummate the transactions contemplated by this Agreement or perform its
obligations hereunder (any such change being referred to herein as a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, including without limitation any
losses or interference with their business from fire, explosion, flood, earthquakes, accident or other
calamity, whether or not covered by insurance, or from any strike, labor dispute or court or
governmental action, order or decree, that are material, individually or in the aggregate, to the
Company and its subsidiaries, considered as one entity, and have not entered into any transactions

                                                  6
            Case 20-11218-MFW          Doc 387-3      Filed 06/11/20      Page 8 of 41




not in the ordinary course of business; and (iii) there has not been any material decrease in the
capital stock or any material increase in any short-term or long-term indebtedness of the Company
or its subsidiaries and there has been no dividend or distribution of any kind declared, paid or made
by the Company or, except for dividends paid to the Company or other subsidiaries, by any of the
Company’s subsidiaries on any class of capital stock, or any repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

        (l)      Independent Accountants. PricewaterhouseCoopers LLP, which has expressed its
opinion with respect to the financial statements (which term as used in this Agreement includes
the related notes thereto) and supporting schedules filed with the Commission as a part of the
Registration Statement and the Prospectus, is (i) an independent registered public accounting firm
as required by the Securities Act , the Exchange Act, and the rules of the Public Company
Accounting Oversight Board (“PCAOB”), (ii) in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X under the Securities
Act and (iii) a registered public accounting firm as defined by the PCAOB whose registration has
not been suspended or revoked and who has not requested such registration to be withdrawn. Ernst
& Young LLP, the Company’s current independent auditor, which has expressed its opinion with
respect to the financial statements (which term as used in this Agreement includes the related notes
thereto) and supporting schedules filed with the Commission as a part of the Registration
Statement and the Prospectus, is (i) an independent registered public accounting firm as required
by the Securities Act, the Exchange Act, and the rules of the PCAOB, (ii) in compliance with the
applicable requirements relating to the qualification of accountants under Rule 2-01 of Regulation
S-X under the Securities Act and (iii) a registered public accounting firm as defined by the PCAOB
whose registration has not been suspended or revoked and who has not requested such registration
to be withdrawn.

        (m)      Financial Statements. The financial statements filed with the Commission as a part
of the Registration Statement and the Prospectus present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the dates indicated and
the results of their operations, changes in stockholders’ equity and cash flows for the periods
specified. The supporting schedules included in the Registration Statement present fairly the
information required to be stated therein. Such financial statements and supporting schedules have
been prepared in conformity with generally accepted accounting principles as applied in the United
States applied on a consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly presents the information
called for in all material respects and has been prepared in accordance with the Commission’s rules
and guidelines applicable thereto. No other financial statements or supporting schedules are
required to be included in the Registration Statement or the Prospectus. The financial data set
forth in each of the Registration Statement and the Prospectus under the captions “Selected
Financial Data” fairly present the information set forth therein on a basis consistent with that of
the audited financial statements contained in the Registration Statement and the Prospectus. All
disclosures contained in the Registration Statement and the Prospectus that constitute non-GAAP
financial measures (as defined by the rules and regulations under the Securities Act and the
Exchange Act) comply with Regulation G under the Exchange Act and Item 10 of Regulation S-
K under the Securities Act, as applicable. To the Company’s knowledge, no person who has been
suspended or barred from being associated with a registered public accounting firm, or who has

                                                 7
            Case 20-11218-MFW          Doc 387-3      Filed 06/11/20     Page 9 of 41




failed to comply with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial statements,
supporting schedules or other financial data filed with the Commission as a part of the Registration
Statement and the Prospectus.

         (n)    Company’s Accounting System. The Company and each of its subsidiaries make
and keep books, records and accounts, which in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of the Company and its subsidiaries and maintain a
system of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the United States and to
maintain accountability for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is taken with respect
to any differences; and (v) the interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement and the Prospectus fairly
presents the information called for in all material respects and is prepared in accordance with the
Commission's rules and guidelines applicable thereto.

        (o)      Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration Statement and the
Prospectus and to enter into and perform its obligations under this Agreement. The Company is
duly qualified as a foreign corporation to transact business and is in good standing in the State of
Delaware and each other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business except where the failure to so
qualify or to be in good standing would not reasonably be expected, individually or in the
aggregate, to have a material adverse effect on the condition (financial or otherwise), earnings,
business, properties, operations, operating results, assets, liabilities or prospects of the Company
and its subsidiaries, considered as one entity (a “Material Adverse Effect”).

         (p)    Subsidiaries. Each of the Company’s “subsidiaries” (for purposes of this
Agreement, as defined in Rule 405 under the Securities Act) has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization and has the power and authority (corporate or other) to own, lease
and operate its properties and to conduct its business as described in the Registration Statement
and the Prospectus. Each of the Company’s subsidiaries is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business except where the failure to so qualify or to be in
good standing would not reasonably be expected, individually or in the aggregate to have a
Material Adverse Effect. All of the issued and outstanding capital stock or other equity or
ownership interests of each of the Company’s subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company, directly or through

                                                 8
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 10 of 41




subsidiaries, free and clear of any security interest, mortgage, pledge, lien, encumbrance or adverse
claim. None of the outstanding capital stock or equity interest in any subsidiary was issued in
violation of preemptive or similar rights of any security holder of such subsidiary. The constitutive
or organizational documents of each of the subsidiaries comply in all material respects with the
requirements of applicable laws of its jurisdiction of incorporation or organization and are in full
force and effect. The Company does not own or control, directly or indirectly, any corporation,
association or other entity other than (i) the subsidiaries listed in Exhibit 21.1 to the Company’s
most recent Annual Report on Form 10-K and (ii) such other entities omitted from Exhibit 21
which, when such omitted entities are considered in the aggregate as a single subsidiary, would
not constitute a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X.

        (q)     Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration Statement and the
Prospectus (other than for subsequent issuances, if any, pursuant to employee benefit plans or upon
the exercise of outstanding options or warrants, in each case described in the Registration
Statement and the Prospectus). The Common Shares (including the Shares) conform in all material
respects to the description thereof contained in the Prospectus. All of the issued and outstanding
Common Shares have been duly authorized and validly issued, are fully paid and nonassessable
and have been issued in compliance with all federal and state securities laws. None of the
outstanding Common Shares was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first refusal or other rights
to purchase, or equity or debt securities convertible into or exchangeable or exercisable for, any
capital stock of the Company or any of its subsidiaries other than those described in the
Registration Statement and the Prospectus. The descriptions of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights granted thereunder,
set forth in the Registration Statement and the Prospectus accurately and fairly presents the
information required to be shown with respect to such plans, arrangements, options and rights.

         (r)    Stock Exchange Listing. The Common Shares are registered pursuant to Section
12(b) or 12(g) of the Exchange Act and are listed on the Principal Market, and, except for the
impact of the Company’s filings under chapter 11 of title 11 of the United States Code (the
“Chapter 11 Proceedings”), the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Shares under the Exchange Act or delisting
the Common Shares from the Principal Market, nor has the Company received any notification
that the Commission or the Principal Market is contemplating terminating such registration or
listing, except for the Delisting (as defined below). To the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Principal Market, provided, however,
that the Company has received a notice from the Principal Market that it intends to commence
proceedings to delist the Common Shares as a result of the Chapter 11 Proceedings (the
“Delisting”).

        (s)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in violation of its charter
or by-laws, partnership agreement or operating agreement or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, loan, credit agreement, note, lease, license agreement, contract,

                                                  9
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 11 of 41




franchise or other instrument (including, without limitation, any pledge agreement, security
agreement, mortgage or other instrument or agreement evidencing, guaranteeing, securing or
relating to indebtedness) to which the Company or any of its subsidiaries is a party or by which it
or any of them may be bound, or to which any of their respective properties or assets are subject
(each, an “Existing Instrument”), except for such Defaults arising as a result of or in connection
with the Company’s “Chapter 11 Proceedings and such Defaults as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse Change. The
Company’s execution, delivery and performance of this Agreement, consummation of the
transactions contemplated hereby and by the Registration Statement and the Prospectus and the
issuance and sale of the Shares (including the use of proceeds from the sale of the Shares as
described in the Registration Statement and the Prospectus under the caption “Use of Proceeds”)
(i) have been duly authorized by all necessary corporate action and will not result in any violation
of the provisions of the charter or by-laws, partnership agreement or operating agreement or similar
organizational documents, as applicable, of the Company or any subsidiary (ii) will not conflict
with or constitute a breach of, or Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, or require the consent of any other
party to, any Existing Instrument and (iii) will not result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Company or any of its subsidiaries
except for such conflicts, breaches, Defaults, Debt Repayment Triggering Events or violations
specified in subsections (ii) and (iii) above that would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental or regulatory authority
or agency, is required for the Company’s execution, delivery and performance of this Agreement
and consummation of the transactions contemplated hereby and by the Registration Statement and
the Prospectus, except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act and such as may be required under applicable state securities
or blue sky laws or FINRA (as defined below). As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption or repayment of all
or a portion of such indebtedness by the Company or any of its subsidiaries.

        (t)     No Material Actions or Proceedings. Except as otherwise disclosed in the
Prospectus, there is no action, suit, proceeding, inquiry or investigation brought by or before any
legal or governmental entity now pending or, to the knowledge of the Company, threatened,
against or affecting the Company or any of its subsidiaries, which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change. No material labor dispute
with the employees of the Company or any of its subsidiaries, or with the employees of any
principal supplier, manufacturer, customer or contractor of the Company, exists or, to the
knowledge of the Company, is threatened or imminent.

        (u)   Intellectual Property Rights. The Company and its subsidiaries own, possess or
license adequate rights to use any patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights, licenses and know-how
including trade secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) reasonably necessary for the conduct of their respective

                                                  10
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20      Page 12 of 41




businesses as described in the Prospectus, except where the failure to own or possess such rights
would not reasonably be expected, individually or in the aggregate, to have a Material Adverse
Effect; and the conduct of their respective businesses will not conflict with any such rights of
others, except which would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect; and the Company and its subsidiaries have not received any notice of
any claim of infringement of or conflict with any such rights of others, which infringement or
conflict, if the subject of an unfavorable decision, ruling or finding, would reasonably be expected
to have a Material Adverse Effect.

       (v)     All Necessary Permits, etc. Except as otherwise disclosed in the Prospectus, the
Company and each subsidiary possess such valid and current certificates, authorizations or permits
required by state, federal or foreign regulatory agencies or bodies to conduct their respective
businesses as currently conducted and as described in the Registration Statement or the Prospectus
(“Permits”). Neither the Company nor any of its subsidiaries is in violation of, or in default under,
any of the Permits or has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect..

        (w)     Title to Properties. Except as otherwise disclosed in the Prospectus, the Company
and its subsidiaries has good and marketable title to all of the real and personal property and other
assets reflected as owned in the financial statements referred to in Section 2(m) above (or
elsewhere in the Registration Statement or the Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and other defects,
except for such security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. The real property, improvements, equipment and personal property held
under lease by the Company or of its subsidiary are held under valid and enforceable leases, with
such exceptions as are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property by the Company
or such subsidiary.

        (x)     Tax Law Compliance. The Company and its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns or have properly requested extensions
thereof (except in any case in which the failure to so file would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect) through the date hereof and
have paid all taxes required to be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being contested in good
faith and by appropriate proceedings. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 2(m) above in respect of all
federal, state and foreign income and franchise taxes for all periods as to which the tax liability of
the Company or any of its subsidiaries has not been finally determined.

        (y)     Company Not an “Investment Company.” The Company is not, and will not be,
either after receipt of payment for the Shares or after the application of the proceeds therefrom as
described under “Use of Proceeds” in the Registration Statement or the Prospectus, required to


                                                 11
           Case 20-11218-MFW            Doc 387-3      Filed 06/11/20      Page 13 of 41




register as an “investment company” under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

        (z)     Insurance. Except as otherwise disclosed in the Prospectus, each of the Company
and its subsidiaries are insured by recognized, financially sound and reputable institutions with
policies in such amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited to, policies covering
real and personal property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes and policies covering the Company and
its subsidiaries for product liability claims. The Company has no reason to believe that it or any
of its subsidiaries will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse Change. Neither the
Company nor any of its subsidiaries has been denied any insurance coverage which it has sought
or for which it has applied.

        (aa) No Price Stabilization or Manipulation; Compliance with Regulation M. Neither
the Company nor any of its subsidiaries has taken, directly or indirectly, without giving effect to
activities by the Agent, any action designed to or that might be reasonably expected to cause or
result in stabilization or manipulation of the price of the Common Shares or of any “reference
security” (as defined in Rule 100 of Regulation M under the Exchange Act (“Regulation M”))
with respect to the Common Shares, whether to facilitate the sale or resale of the Shares or
otherwise, and has taken no action which would directly or indirectly violate Regulation M.

        (bb) Related Party Transactions. There are no business relationships or related-party
transactions involving the Company or any of its subsidiaries or any other person required to be
described in the Registration Statement or the Prospectus which have not been described as
required.

        (cc) FINRA Matters. All of the information provided to the Agent or to counsel for the
Agent by the Company, its counsel, its officers and directors and the holders of any securities (debt
or equity) or options to acquire any securities of the Company in connection with the offering of
the Shares is true, complete, correct and compliant with Financial Industry Regulatory Authority,
Inc.’s (“FINRA”) rules and any letters, filings or other supplemental information provided to
FINRA pursuant to FINRA Rules or NASD Conduct Rules is true, complete and correct. The
Company meets the requirements for use of Form S-3 under the Securities Act specified in FINRA
Rule 5110(b)(7)(C)(i).

        (dd) No Unlawful Contributions or Other Payments. Except as otherwise disclosed in
the Prospectus, neither the Company nor any of its subsidiaries nor, to the best of the Company’s
knowledge, any employee or agent of the Company or any subsidiary, has made any contribution
or other payment to any official of, or candidate for, any federal, state or foreign office in violation
of any law or of the character required to be disclosed in the Registration Statement and the
Prospectus.




                                                  12
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20      Page 14 of 41




         (ee) Compliance with Environmental Laws. Except as described in the Prospectus and
except as would not reasonably be expected, individually or in the aggregate, to result in a Material
Adverse Change; (i) neither the Company nor any of its subsidiaries is in violation of any federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy or rule of common law
or any judicial or administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water, groundwater, land surface
or subsurface strata) or wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling
of Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and its
subsidiaries have all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (iii) there are no pending
or, to the Company’s knowledge, threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its subsidiaries and
(iv) there are no events or circumstances that might reasonably be expected to form the basis of an
order for clean-up or remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its subsidiaries relating
to Hazardous Materials or any Environmental Laws.

        (ff)    ERISA Compliance. Except as otherwise disclosed in the Prospectus, the Company
and its subsidiaries and any “employee benefit plan” (as defined under the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published interpretations
thereunder (collectively, “ERISA”)) established or maintained by the Company, its subsidiaries
or their “ERISA Affiliates” (as defined below) are in compliance in all respects with ERISA,
except as would not reasonably be expected, individually or in the aggregate, to result in a Material
Adverse Effect. “ERISA Affiliate” means, with respect to the Company or any of its subsidiaries,
any member of any group of organizations described in Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended, and the regulations and published interpretations
thereunder (the “Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur with respect to
any “employee benefit plan” established or maintained by the Company, its subsidiaries or any of
their ERISA Affiliates that would reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect. Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit liabilities” (as defined
under ERISA). Neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975
or 4980B of the Code. Each “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by action or failure
to act, which would cause the loss of such qualification.


                                                 13
            Case 20-11218-MFW            Doc 387-3      Filed 06/11/20      Page 15 of 41




        (gg) Brokers. Except as otherwise disclosed in the Prospectus, there is no broker, finder
or other party that is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this Agreement.

       (hh) No Outstanding Loans or Other Extensions of Credit. The Company does not have
any outstanding extension of credit, in the form of a personal loan, to or for any director or
executive officer (or equivalent thereof) of the Company except for such extensions of credit as
are expressly permitted by Section 13(k) of the Exchange Act.

       (ii)    Compliance with Laws. The Company and its subsidiaries have been and are in
compliance with all applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, except where failure to be so in compliance could not be expected,
individually or in the aggregate, to result in a Material Adverse Change.

        (jj)   Dividend Restrictions. Except as disclosed in the Prospectus, and except as
otherwise prohibited or restricted as a result of the Chapter 11 Proceedings, no subsidiary of the
Company is prohibited or restricted, directly or indirectly, from paying dividends to the Company,
or from making any other distribution with respect to such subsidiary’s equity securities or from
repaying to the Company or any other subsidiary of the Company any amounts that may from time
to time become due under any loans or advances to such subsidiary from the Company or from
transferring any property or assets to the Company or to any other subsidiary.

         (kk) Anti-Corruption and Anti-Bribery Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, employee, agent, affiliate
or other person acting on behalf of the Company or any of its subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its subsidiaries (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses relating to political
activity; (ii) made or taken any act in furtherance of an offer, promise, or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or public international
organization, or any political party, party official, or candidate for political office; (iii) violated or
is in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the UK Bribery Act 2010, or any other applicable anti-bribery or anti-corruption law;
or (iv) made, offered, authorized, requested, or taken an act in furtherance of any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or benefit. The Company
and its subsidiaries and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

        (ll)  Money Laundering Laws. The operations of the Company and its subsidiaries are,
and have been conducted at all times, in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental agency, authority

                                                   14
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 16 of 41




or body or any arbitrator involving the Company or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company, threatened.

       (mm) [Reserved.]

         (nn) Sanctions. Neither the Company nor any of its subsidiaries, directors, officers, or
employees, nor, to the knowledge of the Company, after due inquiry, any agent, affiliate or other
person acting on behalf of the Company or any of its subsidiaries is currently the subject or the
target of any U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United Kingdom, or other
relevant sanctions authority (collectively, “Sanctions”); nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is the subject or the target
of Sanctions, including, without limitation, Crimea, Cuba, Iran, North Korea, and Syria; and the
Company will not directly or indirectly use the proceeds of this offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, or any joint venture partner or other
person or entity, for the purpose of financing the activities of or business with any person, or in
any country or territory, that at the time of such financing, is the subject or the target of Sanctions
or in any other manner that will result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or otherwise) of
applicable Sanctions. For the past five years, the Company and its subsidiaries have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.

       (oo) Sarbanes-Oxley. The Company is in compliance, in all material respects, with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder.

        (pp) Duties, Transfer Taxes, Etc. No stamp or other issuance or transfer taxes or duties
and no capital gains, income, withholding or other taxes are payable by the Agent in the United
States or any political subdivision or taxing authority thereof or therein in connection with the
execution, delivery or performance of this Agreement by the Company or the sale and delivery by
the Company of the Shares.

        (qq) Cybersecurity. The Company and its subsidiaries’ information technology assets
and equipment, computers, systems, networks, hardware, software, websites, applications, and
databases (collectively, “IT Systems”) are adequate for, and operate and perform in all material
respects as required in connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs, errors, defects, Trojan
horses, time bombs, malware and other corruptants. The Company and its subsidiaries have
implemented and maintained commercially reasonable physical, technical and administrative
controls, policies, procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of all IT Systems and
data, including “Personal Data,” used in connection with their businesses. “Personal Data” means
(i) a natural person’s name, street address, telephone number, e-mail address, photograph, social
security number or tax identification number, driver’s license number, passport number, credit

                                                  15
            Case 20-11218-MFW           Doc 387-3       Filed 06/11/20      Page 17 of 41




card number, bank information, or customer or account number; (ii) any information which would
qualify as “personally identifying information” under the Federal Trade Commission Act, as
amended; (iii) “personal data” as defined by GDPR; (iv) any information which would qualify as
“protected health information” under the Health Insurance Portability and Accountability Act of
1996, as amended by the Health Information Technology for Economic and Clinical Health Act
(collectively, “HIPAA”); and (v) any other piece of information that allows the identification of
such natural person, or his or her family, or permits the collection or analysis of any data related
to an identified person’s health or sexual orientation. There have been no breaches, violations,
outages or unauthorized uses of or accesses to same, except for those that have been remedied
without material cost or liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes and all judgments, orders,
rules and regulations of any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT Systems and Personal
Data and to the protection of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.

        (rr)    Compliance with Data Privacy Laws. The Company and its subsidiaries are, and at
all prior times were, in material compliance with all applicable state and federal data privacy and
security laws and regulations, including without limitation HIPAA, and the Company and its
subsidiaries have taken commercially reasonable actions to prepare to comply with, and since May
25, 2018, have been and currently are in compliance with, the European Union General Data
Protection Regulation (“GDPR”) (EU 2016/679) (collectively, the “Privacy Laws”). To ensure
compliance with the Privacy Laws, the Company and its subsidiaries have in place, comply with,
and take appropriate steps reasonably designed to ensure compliance in all material respects with
their policies and procedures relating to data privacy and security and the collection, storage, use,
disclosure, handling, and analysis of Personal Data (the “Policies”). The Company and its
subsidiaries have made all disclosures to users or customers required by applicable laws and
regulatory rules or requirements, and none of such disclosures made or contained in any Policy
have, to the knowledge of the Company, been inaccurate or in violation of any applicable laws and
regulatory rules or requirements in any material respect. The Company further certifies that neither
it nor any subsidiary: (i) has received notice of any actual or potential liability under or relating to,
or actual or potential violation of, any of the Privacy Laws, and has no knowledge of any event or
condition that would reasonably be expected to result in any such notice; (ii) is currently
conducting or paying for, in whole or in part, any investigation, remediation, or other corrective
action pursuant to any Privacy Law; or (iii) is a party to any order, decree, or agreement that
imposes any obligation or liability under any Privacy Law.

       (ss)    Other Underwriting Agreements. The Company is not a party to any agreement
with an agent or underwriter for any other “at the market” or continuous equity transaction.

        (tt)     Forward-Looking Statement. No forward-looking statement (within the meaning
of Section 27A of the Act and Section 21E of the Exchange Act) included in any of the Registration
Statement or the Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.



                                                   16
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20      Page 18 of 41




       (uu) No Labor Dispute. No labor disturbance by or dispute with employees of the
Company or any of the Company’s subsidiaries exists or, to the best knowledge (without having
undertaken any independent inquiry) of the Company, is contemplated or to the best knowledge
of the Company, is threatened and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s or any of the Company’s
subsidiaries’ principal suppliers, contractors or customers, except as would not have a Material
Adverse Effect.

         (vv) Franchise Agreements. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) each of the franchise agreements entered
into by the Company or any of its subsidiaries and described or referred to in the Registration
Statement or the Prospectus (collectively, the “Franchise Agreements”) is in full force and effect;
(ii) to the Company’s knowledge, none of the persons or entities (the “Franchise Owners”)
holding franchise rights from the Company or any of its subsidiary is in breach or violation of, or
in default under (nor has any event occurred which with notice, lapse of time, or both would result
in any breach or violation of, or constitute a default under) any such Franchise Agreement; (iii) no
event or circumstance has occurred which, with notice, lapse of time or both, would create a right
to terminate any Franchise Agreement prior to the termination of its stated term; and (iv) neither
the Company nor any Subsidiary has received, or been threatened with, a termination notice from
any Franchise Owner or any other party with respect to a Franchise Agreement, nor is the Company
aware that any person or entity intends to furnish such a notice.

        (ww) Franchise Owners and Franchises. To the Company’s knowledge: (i) each of the
Franchise Owners and the franchises (collectively, the “Franchises”) operated by any of the
Franchise Owners has all necessary licenses, authorizations, consents and approvals and has made
all necessary filings required under any federal, state, local or foreign law, regulation or rule, and
has obtained all necessary licenses, authorizations, consents and approvals from other persons, in
order to conduct its business, except where the failure to obtain any such licenses, authorizations,
consents or approvals or make any such filings could not be expected, individually or in the
aggregate, to result in a Material Adverse Change; (ii) none of the Franchise Owners is in violation
of, or in default under, or has received notice of any proceedings relating to revocation or
modification of, any such license, authorization, consent or approval or any federal, state, local or
foreign law, regulation or rule (including those federal, state, foreign or local laws, regulations or
rules applicable to reimbursement for healthcare or any related services) or any decree, order or
judgment applicable to such Franchise Owner or the business conducted thereby, except where
such violation, default, revocation or modification could not, individually or in the aggregate, be
expected to result in a Material Adverse Change; and (iii) there are no actions, suits, claims,
investigations or proceedings pending or threatened or contemplated to which any of the Franchise
Owners is or would be a party or of which any of their respective properties is or would be subject
at law or in equity, before or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any self-regulatory organization or
other non-governmental regulatory authority, except any such action, suit, claim, investigation or
proceeding which could not result in a judgment, decree or order resulting, individually or in the
aggregate, in a Material Adverse Change.

       Any certificate signed by any officer or representative of the Company or any of its
subsidiaries and delivered to the Agent or counsel for the Agent in connection with an issuance of

                                                 17
             Case 20-11218-MFW        Doc 387-3      Filed 06/11/20     Page 19 of 41




Shares shall be deemed a representation and warranty by the Company to the Agent as to the
matters covered thereby on the date of such certificate.

       The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(o) hereof, counsel to the Company and counsel to the Agent, will
rely upon the accuracy and truthfulness of the foregoing representations and hereby consents to
such reliance.

Section 3. ISSUANCE AND SALE OF COMMON SHARES

        (a)     Sale of Securities. On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the Company and the
Agent agree that the Company may from time to time seek to sell Shares through the Agent, acting
as sales agent, or directly to the Agent, acting as principal, as follows, with an aggregate Sales
Price of up to the Maximum Program Amount, based on and in accordance with Issuance Notices
as the Company may deliver, during the Agency Period.

       (b)     Mechanics of Issuances.

        (i) Issuance Notice. Upon the terms and subject to the conditions set forth herein, on any
Trading Day during the Agency Period on which the conditions set forth in Section 5(a) and
Section 5(b) shall have been satisfied, the Company may exercise its right to request an issuance
of Shares by delivering to the Agent an Issuance Notice; provided, however, that (A) in no event
may the Company deliver an Issuance Notice to the extent that (I) the sum of (x) the aggregate
Sales Price of the requested Issuance Amount, plus (y) the aggregate Sales Price of all Shares
issued under all previous Issuance Notices effected pursuant to this Agreement, would exceed the
Maximum Program Amount; and (B) prior to delivery of any Issuance Notice, the period set forth
for any previous Issuance Notice shall have expired or been terminated. An Issuance Notice shall
be considered delivered on the Trading Day that it is received by e-mail to the persons set forth in
Schedule A hereto and confirmed by the Company by telephone (including a voicemail message
to the persons so identified), with the understanding that, with adequate prior written notice, the
Agent may modify the list of such persons from time to time.

        (ii)    Agent Efforts. Upon the terms and subject to the conditions set forth in this
Agreement, upon the receipt of an Issuance Notice, the Agent will use its commercially reasonable
efforts consistent with its normal sales and trading practices to place the Shares with respect to
which the Agent has agreed to act as sales agent, subject to, and in accordance with the information
specified in, the Issuance Notice, unless the sale of the Shares described therein has been
suspended, cancelled or otherwise terminated in accordance with the terms of this Agreement. For
the avoidance of doubt, the parties to this Agreement may modify an Issuance Notice at any time
provided they both agree in writing to any such modification.

        (iii)   Method of Offer and Sale. The Shares may be offered and sold (A) in negotiated
transactions with the consent of the Company or (B) by any other method permitted by law deemed
to be an “at the market offering” as defined in Rule 415(a)(4) under the Securities Act, including
block transactions, sales made directly on the Principal Market or sales made into any other
existing trading market of the Common Shares. Nothing in this Agreement shall be deemed to


                                                18
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 20 of 41




require either party to agree to the method of offer and sale specified in the preceding sentence,
and (except as specified in clause (A) above) the method of placement of any Shares by the Agent
shall be at the Agent’s discretion.

        (iv)   Confirmation to the Company. If acting as sales agent hereunder, the Agent will
provide written confirmation to the Company no later than the opening of the Trading Day next
following the Trading Day on which it has placed Shares hereunder setting forth the number of
shares sold on such Trading Day, the corresponding Sales Price and the Issuance Price payable to
the Company in respect thereof.

        (v)     Settlement. Each issuance of Shares will be settled on the applicable Settlement
Date for such issuance of Shares and, subject to the provisions of Section 5, on or before each
Settlement Date, the Company will, or will cause its transfer agent to, electronically transfer the
Shares being sold by crediting the Agent or its designee’s account at The Depository Trust
Company through its Deposit/Withdrawal At Custodian (DWAC) System, or by such other means
of delivery as may be mutually agreed upon by the parties hereto and, upon receipt of such Shares,
which in all cases shall be freely tradable, transferable, registered shares in good deliverable form,
the Agent will deliver, by wire transfer of immediately available funds, the related Issuance Price
in same day funds delivered to an account designated by the Company prior to the Settlement Date.
The Company may sell Shares to the Agent as principal at a price agreed upon at each relevant
time Shares are sold pursuant to this Agreement (each, a “Time of Sale”).

         (vi)    Suspension or Termination of Sales. Consistent with standard market settlement
practices, the Company or the Agent may, upon notice to the other party hereto in writing or by
telephone (confirmed immediately by verifiable email), suspend any sale of Shares, and the period
set forth in an Issuance Notice shall immediately terminate; provided, however, that (A) such
suspension and termination shall not affect or impair either party’s obligations with respect to any
Shares placed or sold hereunder prior to the receipt of such notice; (B) if the Company suspends
or terminates any sale of Shares after the Agent confirms such sale to the Company, the Company
shall still be obligated to comply with Section 3(b)(v) with respect to such Shares; and (C) if the
Company defaults in its obligation to deliver Shares on a Settlement Date, the Company agrees
that it will hold the Agent harmless against any loss, claim, damage or expense (including, without
limitation, penalties, interest and reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company. The parties hereto acknowledge and agree that,
in performing its obligations under this Agreement, the Agent may borrow Common Shares from
stock lenders in the event that the Company has not delivered Shares to settle sales as required by
subsection (v) above, and may use the Shares to settle or close out such borrowings. The Company
agrees that no such notice shall be effective against the Agent unless it is made to the persons
identified in writing by the Agent pursuant to Section 3(b)(i).

        (vii) No Guarantee of Placement, Etc. The Company acknowledges and agrees that (A)
there can be no assurance that the Agent will be successful in placing Shares; (B) the Agent will
incur no liability or obligation to the Company or any other Person if it does not sell Shares; and
(C) the Agent shall be under no obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as otherwise specifically agreed by the Agent and the Company.




                                                  19
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 21 of 41




       (viii) Material Non-Public Information. Notwithstanding any other provision of this
Agreement, the Company and the Agent agree that the Company shall not deliver any Issuance
Notice to the Agent, and the Agent shall not be obligated to place any Shares, during any period
in which the Company is in possession of material non-public information.

        (c)    Fees. As compensation for services rendered, the Company shall pay to the Agent,
on the applicable Settlement Date, the Selling Commission for the applicable Issuance Amount
(including with respect to any suspended or terminated sale pursuant to Section 3(b)(vi)) by the
Agent deducting the Selling Commission from the applicable Issuance Amount.

         (d)    Expenses. The Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses incident to the
issuance and delivery of the Shares (including all printing and engraving costs); (ii) all fees and
expenses of the registrar and transfer agent of the Shares; (iii) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Shares; (iv) all fees and expenses
of the Company’s counsel, independent public or certified public accountants and other advisors;
(v) all costs and expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Prospectus, any Free Writing Prospectus (as defined
below) prepared by or on behalf of, used by, or referred to by the Company, and all amendments
and supplements thereto, and this Agreement; (vi) all filing fees, attorneys’ fees and expenses
incurred by the Company or the Agent in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the Shares for offer and sale
under the state securities or blue sky laws or the provincial securities laws of Canada, and, if
requested by the Agent, preparing and printing a “Blue Sky Survey” or memorandum and a
“Canadian wrapper”, and any supplements thereto, advising the Agent of such qualifications,
registrations, determinations and exemptions; (vii) the reasonable fees and disbursements of the
Agent’s counsel, including the reasonable fees and expenses of counsel for the Agent in connection
with, FINRA review, if any, and approval of the Agent’s participation in the offering and
distribution of the Shares; (viii) the filing fees incident to FINRA review, if any; (ix) the costs and
expenses of the Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Shares, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives, employees and officers of the Company and of the Agent
and any such consultants, and the cost of any aircraft chartered in connection with the road show;
and (x) the fees and expenses associated with listing the Shares on the Principal Market. The fees
and disbursements of Agent’s counsel pursuant to subsections (vi) and (vii) above shall not exceed
an aggregate of $200,000 in connection with the execution of this Agreement and the first Issuance
Notice.

Section 4. ADDITIONAL COVENANTS

      The Company covenants and agrees with the Agent as follows, in addition to any other
covenants and agreements made elsewhere in this Agreement:

                                                  20
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 22 of 41




         (a)    Exchange Act Compliance. During the Agency Period, the Company shall (i) file,
on a timely basis, with the Commission all reports and documents required to be filed under
Section 13, 14 or 15 of the Exchange Act in the manner and within the time periods required by
the Exchange Act; and (ii) either (A) include in its quarterly reports on Form 10-Q and its annual
reports on Form 10-K, a summary detailing, for the relevant reporting period, (1) the number of
Shares sold through the Agent pursuant to this Agreement and (2) the net proceeds received by the
Company from such sales or (B) prepare a prospectus supplement containing, or include in such
other filing permitted by the Securities Act or Exchange Act (each an “Interim Prospectus
Supplement”), such summary information and, at least once a quarter and subject to this Section
4, file such Interim Prospectus Supplement pursuant to Rule 424(b) under the Securities Act (and
within the time periods required by Rule 424(b) and Rule 430B under the Securities Act)).

         (b)    Securities Act Compliance. After the date of this Agreement, the Company shall
promptly advise the Agent in writing (i) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission; (ii) of the time and date of any
filing of any post-effective amendment to the Registration Statement, any Rule 462(b) Registration
Statement or any amendment or supplement to the Prospectus, any Free Writing Prospectus; (iii)
of the time and date that any post-effective amendment to the Registration Statement or any Rule
462(b) Registration Statement becomes effective; and (iv) of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto, any Rule 462(b) Registration Statement or any amendment or supplement to
the Prospectus or of any order preventing or suspending the use of any Free Writing Prospectus or
the Prospectus, or of any proceedings to remove, suspend or terminate from listing or quotation
the Common Shares from any securities exchange upon which they are listed for trading or
included or designated for quotation, or of the threatening or initiation of any proceedings for any
of such purposes. If the Commission shall enter any such stop order at any time, the Company
will use its best efforts to obtain the lifting of such order as soon as practicable. Additionally, the
Company agrees that it shall comply with the provisions of Rule 424(b) and Rule 433, as
applicable, under the Securities Act and will use its reasonable efforts to confirm that any filings
made by the Company under such Rule 424(b) or Rule 433 were received in a timely manner by
the Commission.

        (c)     Amendments and Supplements to the Prospectus and Other Securities Act Matters.
If any event shall occur or condition exist as a result of which it is necessary to amend or
supplement the Prospectus so that the Prospectus does not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements therein, in the light
of the circumstances when the Prospectus is delivered to a purchaser, not misleading, or if in the
opinion of the Agent or counsel for the Agent it is otherwise necessary to amend or supplement
the Prospectus to comply with applicable law, including the Securities Act, the Company agrees
(subject to Section 4(d) and 4(f)) to promptly prepare, file with the Commission and furnish at its
own expense to the Agent, amendments or supplements to the Prospectus so that the statements in
the Prospectus as so amended or supplemented will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements therein, in the light
of the circumstances when the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law including the Securities
Act. Neither the Agent’s consent to, or delivery of, any such amendment or supplement shall
constitute a waiver of any of the Company’s obligations under Sections 4(d) and 4(f).

                                                  21
            Case 20-11218-MFW           Doc 387-3       Filed 06/11/20      Page 23 of 41




Notwithstanding the foregoing, the Company will not be required to file such amendment or
supplement if there is no pending Issuance Notice and the Company believes that it is in its best
interest not to file such amendment or supplement.

        (d)    Agent’s Review of Proposed Amendments and Supplements. Prior to amending or
supplementing the Registration Statement (including any registration statement filed under
Rule 462(b) under the Securities Act) or the Prospectus (excluding any amendment or supplement
through incorporation of any report filed under the Exchange Act), the Company shall furnish to
the Agent for review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each such proposed amendment or supplement, and the Company shall not file
or use any such proposed amendment or supplement without the Agent’s prior consent, and to file
with the Commission within the applicable period specified in Rule 424(b) under the Securities
Act any prospectus required to be filed pursuant to such Rule.

        (e)     Use of Free Writing Prospectus. Neither the Company nor the Agent has prepared,
used, referred to or distributed, or will prepare, use, refer to or distribute, without the other party’s
prior written consent, any “written communication” that constitutes a “free writing prospectus” as
such terms are defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred to herein as a
“Free Writing Prospectus”).

        (f)      Free Writing Prospectuses. The Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a copy of each
proposed free writing prospectus or any amendment or supplement thereto to be prepared by or on
behalf of, used by, or referred to by the Company and the Company shall not file, use or refer to
any proposed free writing prospectus or any amendment or supplement thereto without the Agent’s
consent, such consent not to be unreasonably withheld. The Company shall furnish to the Agent,
without charge, as many copies of any free writing prospectus prepared by or on behalf of, or used
by the Company, as the Agent may reasonably request. If at any time when a prospectus is required
by the Securities Act (including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Shares (but in any event if at any time through and including the date
of this Agreement) there occurred or occurs an event or development as a result of which any free
writing prospectus prepared by or on behalf of, used by, or referred to by the Company conflicted
or would conflict with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to state a material
fact necessary in order to make the statements therein, in the light of the circumstances prevailing
at that subsequent time, not misleading, the Company shall promptly amend or supplement such
free writing prospectus to eliminate or correct such conflict or so that the statements in such free
writing prospectus as so amended or supplemented will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the statements therein, in
the light of the circumstances prevailing at such subsequent time, not misleading, as the case may
be; provided, however, that prior to amending or supplementing any such free writing prospectus,
the Company shall furnish to the Agent for review, a reasonable amount of time prior to the
proposed time of filing or use thereof, a copy of such proposed amended or supplemented free
writing prospectus and the Company shall not file, use or refer to any such amended or
supplemented free writing prospectus without the Agent’s consent, such consent not to be
unreasonably withheld.

                                                   22
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20      Page 24 of 41




       (g)     Filing of Agent Free Writing Prospectuses. The Company shall not take any action
that would result in the Agent or the Company being required to file with the Commission pursuant
to Rule 433(d) under the Securities Act a free writing prospectus prepared by or on behalf of the
Agent that the Agent otherwise would not have been required to file thereunder.

         (h)     Copies of Registration Statement and Prospectus. After the date of this Agreement
through the last time that a prospectus is required by the Securities Act (including, without
limitation, pursuant to Rule 173(d)) to be delivered in connection with sales of the Shares, the
Company agrees to furnish the Agent with copies (which may be electronic copies) of the
Registration Statement and each amendment thereto, and with copies of the Prospectus and each
amendment or supplement thereto in the form in which it is filed with the Commission pursuant
to the Securities Act or Rule 424(b) under the Securities Act, both in such quantities as the Agent
may reasonably request from time to time; and, if the delivery of a prospectus is required under
the Securities Act or under the blue sky or securities laws of any jurisdiction at any time on or
prior to the applicable Settlement Date for any period set forth in an Issuance Notice in connection
with the offering or sale of the Shares and if at such time any event has occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue statement of a
material fact or omit to state any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it is necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document incorporated by
reference in the Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Agent and to request that the Agent suspend offers to sell Shares (and, if so notified, the
Agent shall cease such offers as soon as practicable); and if the Company decides to amend or
supplement the Registration Statement or the Prospectus as then amended or supplemented, to
advise the Agent promptly by telephone (with confirmation in writing) and to prepare and cause
to be filed promptly with the Commission an amendment or supplement to the Registration
Statement or the Prospectus as then amended or supplemented that will correct such statement or
omission or effect such compliance; provided, however, that if during such same period the Agent
is required to deliver a prospectus in respect of transactions in the Shares, the Company shall
promptly prepare and file with the Commission such an amendment or supplement.

        (i)     Blue Sky Compliance. The Company shall cooperate with the Agent and counsel
for the Agent to qualify or register the Shares for sale under (or obtain exemptions from the
application of) the state securities or blue sky laws or Canadian provincial securities laws of those
jurisdictions designated by the Agent, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for the distribution of the
Shares. The Company shall not be required to qualify as a foreign corporation or to take any action
that would subject it to general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The Company will
advise the Agent promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Shares for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use its best efforts to
obtain the withdrawal thereof as soon as practicable.



                                                 23
           Case 20-11218-MFW          Doc 387-3      Filed 06/11/20     Page 25 of 41




       (j)       Earnings Statement. As soon as practicable, the Company will make generally
available to its security holders and to the Agent an earnings statement (which need not be audited)
covering a period of at least twelve months beginning with the first fiscal quarter of the Company
occurring after the date of this Agreement which shall satisfy the provisions of Section 11(a) of
the Securities Act and Rule 158 under the Securities Act.

        (k)     Listing; Reservation of Shares. (The Company has filed an appeal with the
Principal Market with respect to the Delisting. The Company will reserve and keep available at
all times, free of preemptive rights, Shares for the purpose of enabling the Company to satisfy its
obligations under this Agreement.

        (l)    Transfer Agent. The Company shall engage and maintain, at its expense, a registrar
and transfer agent for the Shares.

        (m)    Due Diligence. During the term of this Agreement, the Company will reasonably
cooperate with any reasonable due diligence review conducted by the Agent in connection with
the transactions contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during normal business hours and at
the Company’s principal offices, as the Agent may reasonably request from time to time.

        (n)     Representations and Warranties. The Company acknowledges that each delivery
of an Issuance Notice and each delivery of Shares on a Settlement Date shall be deemed to be (i)
an affirmation to the Agent that the representations and warranties of the Company contained in
or made pursuant to this Agreement are true and correct as of the date of such Issuance Notice or
of such Settlement Date, as the case may be, as though made at and as of each such date, except
as may be disclosed in the Prospectus (including any documents incorporated by reference therein
and any supplements thereto); and (ii) an undertaking that the Company will advise the Agent if
any of such representations and warranties will not be true and correct as of the Settlement Date
for the Shares relating to such Issuance Notice, as though made at and as of each such date (except
that such representations and warranties shall be deemed to relate to the Registration Statement
and the Prospectus as amended and supplemented relating to such Shares).

        (o)      Deliverables at Triggering Event Dates; Certificates. The Company agrees that on
or prior to the date of the first Issuance Notice and, during the term of this Agreement after the
date of the first Issuance Notice, upon:

               (A)      the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement relating solely to an
offering of securities other than the Shares or a prospectus filed pursuant to Section 4(a)(ii)(B)),
by means of a post-effective amendment, sticker or supplement, but not by means of incorporation
of documents by reference into the Registration Statement or Prospectus;

               (B)     the filing with the Commission of an annual report on Form 10-K or a
quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A containing amended
financial information or a material amendment to the previously filed annual report on Form 10-
K or quarterly report on Form 10-Q), in each case, of the Company; or



                                                24
           Case 20-11218-MFW            Doc 387-3      Filed 06/11/20      Page 26 of 41




                (C)     the filing with the Commission of a current report on Form 8-K of the
Company containing amended financial information (other than information “furnished” pursuant
to Item 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K
relating to reclassification of certain properties as discontinued operations in accordance with
Statement of Financial Accounting Standards No. 144) that is material to the offering of securities
of the Company in the Agent’s reasonable discretion;

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent (but in the
case of clause (C) above only if the Agent reasonably determines that the information contained
in such current report on Form 8-K of the Company is material) with a certificate as of the
Triggering Event Date, in the form and substance satisfactory to the Agent and its counsel,
substantially similar to the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended or supplemented,
(A) confirming that the representations and warranties of the Company contained in this
Agreement are true and correct, (B) confirming that the Company has performed all of its
obligations hereunder to be performed on or prior to the date of such certificate and as to the
matters set forth in Section 5(a)(iii) hereof, and (C) containing any other certification that the Agent
shall reasonably request. The requirement to provide a certificate under this Section 4(o) shall be
waived for any Triggering Event Date occurring at a time when no Issuance Notice is pending or
a suspension is in effect, which waiver shall continue until the earlier to occur of the date the
Company delivers instructions for the sale of Shares hereunder (which for such calendar quarter
shall be considered a Triggering Event Date) and the next occurring Triggering Event Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell Shares following a
Triggering Event Date when a suspension was in effect and did not provide the Agent with a
certificate under this Section 4(o), then before the Company delivers the instructions for the sale
of Shares or the Agent sells any Shares pursuant to such instructions, the Company shall provide
the Agent with a certificate in conformity with this Section 4(o) dated as of the date that the
instructions for the sale of Shares are issued.

         (p)     Legal Opinion. On or prior to the date of the first Issuance Notice and on or prior
to each Triggering Event Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, a negative assurances letter and the written legal opinion of White & Case LLP,
counsel to the Company, each dated the date of delivery, in form and substance reasonably
satisfactory to Agent and its counsel, substantially similar to the form previously provided to the
Agent and its counsel, modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented. In lieu of such opinions for subsequent periodic
filings, in the discretion of the Agent, the Company may furnish a reliance letter from such counsel
to the Agent, permitting the Agent to rely on a previously delivered opinion letter, modified as
appropriate for any passage of time or Triggering Event Date (except that statements in such prior
opinion shall be deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of such Triggering Event Date).

        (q)     Comfort Letters. On or prior to the date of the first Issuance Notice and on or prior
to each Triggering Event Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause Ernst & Young LLP, the independent registered public

                                                  25
            Case 20-11218-MFW           Doc 387-3       Filed 06/11/20      Page 27 of 41




accounting firm who have audited the financial statements included or incorporated by reference
in the Registration Statement, to furnish the Agent a comfort letter, dated the date of delivery, in
form and substance reasonably satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel; provided, however, that any such
comfort letters will only be required on the Triggering Event Date specified to the extent that it
contains financial statements filed with the Commission under the Exchange Act and incorporated
or deemed to be incorporated by reference into a Prospectus. If requested by the Agent, the
Company shall also cause a comfort letter to be furnished to the Agent within ten (10) Trading
Days of the date of occurrence of any material transaction or event requiring the filing of a current
report on Form 8-K containing material amended financial information of the Company, including
the restatement of the Company’s financial statements. The Company shall be required to furnish
no more than one comfort letter from each independent registered public accounting firm
hereunder per each filing of an annual report on Form 10-K or a quarterly report on Form 10-Q.

         (r)    Secretary’s Certificate. On or prior to the date of the first Issuance Notice and on
or prior to each Triggering Event Date, the Company shall furnish the Agent a certificate executed
by the Secretary of the Company, signing in such capacity, dated the date of delivery (i) certifying
that attached thereto are true and complete copies of the resolutions duly adopted by the Board of
Directors of the Company authorizing the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (including, without limitation, the issuance
of the Shares pursuant to this Agreement), which authorization shall be in full force and effect on
and as of the date of such certificate, (ii) certifying and attesting to the office, incumbency, due
authority and specimen signatures of each Person who executed this Agreement for or on behalf
of the Company, and (iii) containing any other certification that the Agent shall reasonably request.

        (s)    Agent’s Own Account; Clients’ Account. The Company consents to the Agent
trading, in compliance with applicable law, in the Common Shares for the Agent’s own account
and for the account of its clients at the same time as sales of the Shares occur pursuant to this
Agreement.

       (t)    Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as would require
the Company or any of its subsidiaries to register as an investment company under the Investment
Company Act.

         (u)       Market Activities. The Company will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Shares or any other reference security, whether to facilitate the sale or resale of
the Shares or otherwise, and the Company will, and shall cause each of its affiliates to, comply
with all applicable provisions of Regulation M. If the limitations of Rule 102 of Regulation M
(“Rule 102”) do not apply with respect to the Shares or any other reference security pursuant to
any exception set forth in Section (d) of Rule 102, then promptly upon notice from the Agent (or,
if later, at the time stated in the notice), the Company will, and shall cause each of its affiliates to,
comply with Rule 102 as though such exception were not available but the other provisions of
Rule 102 (as interpreted by the Commission) did apply. The Company shall promptly notify the
Agent if it no longer meets the requirements set forth in Section (d) of Rule 102.


                                                   26
               Case 20-11218-MFW        Doc 387-3       Filed 06/11/20      Page 28 of 41




        (v)     Notice of Other Sale. Without the written consent of the Agent, the Company will
not, directly or indirectly, offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of any Common Shares or securities convertible into or exchangeable for Common Shares
(other than Shares hereunder), warrants or any rights to purchase or acquire Common Shares, or
effect a reverse stock split, recapitalization, share consolidation, reclassification or similar
transaction affecting the outstanding Common Shares, during the period beginning on the third
Trading Day immediately prior to the date on which any Issuance Notice is delivered to the Agent
hereunder and ending on the third Trading Day immediately following the Settlement Date with
respect to Shares sold pursuant to such Issuance Notice; and will not directly or indirectly enter
into any other “at the market” or continuous equity transaction offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares (other than the Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for Common Shares,
warrants or any rights to purchase or acquire, Common Shares prior to the termination of this
Agreement; provided, however, that such restrictions will not be required in connection with the
Company’s (i) issuance or sale of Common Shares, options to purchase Common Shares or
Common Shares issuable upon the exercise of options or other equity awards pursuant to any
employee or director share option, incentive or benefit plan, share purchase or ownership plan,
long-term incentive plan, dividend reinvestment plan, inducement award under Nasdaq rules or
other compensation plan of the Company or its subsidiaries, as in effect on the date of this
Agreement, (ii) issuance or sale of Common Shares issuable upon exchange, conversion or
redemption of securities or the exercise or vesting of warrants, options or other equity awards
outstanding at the date of this Agreement, and (iii) modification of any outstanding options,
warrants of any rights to purchase or acquire Common Shares.

Section 5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO
SETTLEMENT

        (a)    Conditions Precedent to the Right of the Company to Deliver an Issuance Notice
and the Obligation of the Agent to Sell Shares. The right of the Company to deliver an Issuance
Notice hereunder is subject to the satisfaction, on the date of delivery of such Issuance Notice, and
the obligation of the Agent to use its commercially reasonable efforts to place Shares during the
applicable period set forth in the Issuance Notice is subject to the satisfaction, on each Trading
Day during the applicable period set forth in the Issuance Notice, of each of the following
conditions:

        (i)      Accuracy of the Company’s Representations and Warranties; Performance by the
                 Company. The Company shall have delivered the certificate required to be
                 delivered pursuant to Section 4(o) on or before the date on which delivery of such
                 certificate is required pursuant to Section 4(o). The Company shall have performed,
                 satisfied and complied with all covenants, agreements and conditions required by
                 this Agreement to be performed, satisfied or complied with by the Company at or
                 prior to such date, including, but not limited to, the covenants contained in Section
                 4(m), Section 4(q) and Section 4(r).

        (ii)     No Injunction. No statute, rule, regulation, executive order, decree, ruling or
                 injunction shall have been enacted, entered, promulgated or endorsed by any court
                 or governmental authority of competent jurisdiction or any self-regulatory

                                                   27
              Case 20-11218-MFW         Doc 387-3      Filed 06/11/20      Page 29 of 41




                organization having authority over the matters contemplated hereby that prohibits
                or directly and materially adversely affects any of the transactions contemplated by
                this Agreement, and no proceeding shall have been commenced that may have the
                effect of prohibiting or materially adversely affecting any of the transactions
                contemplated by this Agreement.

       (iii)    Material Adverse Changes. Except as disclosed in the Prospectus and the Time of
                Sale Information, (a) in the judgment of the Agent there shall not have occurred
                any Material Adverse Change; and (b) there shall not have occurred any
                downgrading, nor shall any notice have been given of any intended or potential
                downgrading or of any review for a possible change that does not indicate the
                direction of the possible change, in the rating accorded any securities of the
                Company or any of its subsidiaries by any “nationally recognized statistical rating
                organization” as such term is defined for purposes of Section 3(a)(62) of the
                Exchange Act.

       (iv)     No Suspension of Trading in or Delisting of Common Shares; Other Events. The
                trading of the Common Shares (including without limitation the Shares) shall not
                have been suspended by the Commission, the Principal Market or FINRA and the
                Common Shares (including without limitation the Shares) shall have been approved
                for listing or quotation on and shall not have been delisted from the the Nasdaq
                Stock Market, the New York Stock Exchange or any of their constituent markets.
                There shall not have occurred (and be continuing in the case of occurrences under
                clauses (i) and (ii) below) any of the following: (i) trading or quotation in any of
                the Company’s securities shall have been suspended or limited by the Commission
                or by the Principal Market or trading in securities generally on either the Principal
                Market shall have been suspended or limited, or minimum or maximum prices shall
                have been generally established on any of such stock exchanges by the Commission
                or the FINRA; (ii) a general banking moratorium shall have been declared by any
                of federal or New York, authorities; or (iii) there shall have occurred any outbreak
                or escalation of national or international hostilities or any crisis or calamity, or any
                change in the United States or international financial markets, or any substantial
                change or development involving a prospective substantial change in United States’
                or international political, financial or economic conditions, as in the judgment of
                the Agent is material and adverse and makes it impracticable to market the Shares
                in the manner and on the terms described in the Prospectus or to enforce contracts
                for the sale of securities.

        (b)    Documents Required to be Delivered on each Issuance Notice Date. The Agent’s
obligation to use its commercially reasonable efforts to place Shares hereunder shall additionally
be conditioned upon the delivery to the Agent on or before the Issuance Notice Date of a certificate
in form and substance reasonably satisfactory to the Agent, executed by the Chief Executive
Officer, President or Chief Financial Officer of the Company, to the effect that all conditions to
the delivery of such Issuance Notice shall have been satisfied as at the date of such certificate
(which certificate shall not be required if the foregoing representations shall be set forth in the
Issuance Notice).


                                                  28
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 30 of 41




       (c)     No Misstatement or Material Omission. Agent shall not have advised the Company
that the Registration Statement, the Prospectus or the Times of Sale Information, or any
amendment or supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s reasonable opinion is
material and is required to be stated therein or is necessary to make the statements therein not
misleading.

       (d)    Agent Counsel Legal Opinion. Agent shall have received from Cooley LLP,
counsel for Agent, such opinion or opinions, on or before the date on which the delivery of the
Company counsel legal opinion is required pursuant to Section 4(p), with respect to such matters
as Agent may reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

Section 6. INDEMNIFICATION AND CONTRIBUTION

         (a)     Indemnification of the Agent. The Company agrees to indemnify, save and hold
harmless the Agent, its affiliates, officers, directors, shareholders, managers, members, employees
and agents, and each person, if any, who controls the Agent within the meaning of the Securities
Act or the Exchange Act from and against any and all loss, claim, damage, liability or expense
whatsoever (or actions in respect thereof), as incurred, to which the Agent or such affiliate, officer,
director, shareholder, manager, member, employee, agent or controlling person may become
subject, under the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares have been offered or
sold or at common law or otherwise (including in settlement of any litigation), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as contemplated below) arises out
of or is (i) based upon any untrue statement or alleged untrue statement of a material fact contained
in the Registration Statement, or any amendment thereto, including any information deemed to be
a part thereof pursuant to Rule 430B under the Securities Act, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) based upon any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has used, referred to or
filed, or is required to file, pursuant to Rule 433(d) of the Securities Act or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (iii) based upon or otherwise related to or arising out of
or in connection with the Agent’s participation, services or performance (whether occurring
before, at or after the date hereof) under this Agreement or the sale of Shares or the offering
contemplated hereby, provided that the Company shall not be liable under this clause (iii) to the
extent that a court of competent jurisdiction shall have determined by a final judgment that such
loss, claim, damage, liability or action resulted directly from any act or failure to act undertaken
or omitted to be taken by the Agent’s gross negligence or willful misconduct (other than an action
or failure to act undertaken at the request or with the consent of the Company), and to reimburse
the Agent and each such officer, employee and controlling person for any and all expenses
whatsoever (including the fees and disbursements of counsel chosen by the Agent) as such
expenses are reasonably incurred by the Agent or such affiliate, officer, director, shareholder,
manager, member, employee, agent or controlling person in connection with investigating,
preparing, defending, settling, compromising or paying any such loss, claim, damage, liability,

                                                  29
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20      Page 31 of 41




expense or action; provided, however, that the foregoing indemnity agreement shall not apply to
any loss, claim, damage, liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or alleged omission made
in reliance upon and in conformity with written information furnished to the Company by the
Agent expressly for use in the Registration Statement, any such Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the information
described in subsection (b) below. The indemnity agreement set forth in this Section 6(a) shall
be in addition to any liabilities that the Company may otherwise have.

         (b)     Indemnification of the Company, its Directors and Officers. The Agent agrees to
indemnify and hold harmless the Company, each of its directors, each of its officers who signed
the Registration Statement and each person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which the Company or any such director, officer or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares have been offered or
sold or at common law or otherwise (including in settlement of any litigation), arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, including any information deemed to be a part
thereof pursuant to Rule 430B under the Securities Act, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) any untrue statement or alleged untrue statement of a material fact
contained in any Free Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the Prospectus (or any amendment
or supplement thereto), or the omission or alleged omission therefrom of a material fact necessary
in order to make the statements therein, in the light of the circumstances under which they were
made, not misleading; but, for each of (i) and (ii) above, only to the extent arising out of or based
upon any untrue statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing Prospectus or the Prospectus
(or any amendment or supplement thereto), it being understood and agreed that the only such
information furnished by the Agent to the Company consists of the information set forth in the
[first sentence of the ninth paragraph] under the caption “Plan of Distribution” in the Prospectus,
and to reimburse the Company and each such director, officer and controlling person for any and
all expenses (including the fees and disbursements of one counsel chosen by the Company) as such
expenses are reasonably incurred by the Company or such officer, director or controlling person
in connection with investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The indemnity agreement set forth in this Section 6(b) shall
be in addition to any liabilities that the Agent or the Company may otherwise have.

       (c)     Notifications and Other Indemnification Procedures. Promptly after receipt by an
indemnified party under this Section 6 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an indemnifying party
under this Section 6, notify the indemnifying party in writing of the commencement thereof, but
the omission so to notify the indemnifying party will not relieve it from any liability which it may
have to any indemnified party for contribution or otherwise than under the indemnity agreement

                                                 30
           Case 20-11218-MFW            Doc 387-3      Filed 06/11/20      Page 32 of 41




contained in this Section 6 or to the extent it is not prejudiced as a proximate result of such failure.
In case any such action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party will be entitled
to participate in, and, to the extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the defendants in any such
action include both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any such action or that
there may be legal defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the indemnified party of
counsel (not to be unreasonable withheld, delayed or conditional), the indemnifying party will not
be liable to such indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed separate counsel in accordance with the proviso to
the preceding sentence (it being understood, however, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate counsel (together with local counsel),
representing the indemnified parties who are parties to such action), which counsel (together with
any local counsel) for the indemnified parties shall be selected by the indemnified party (in the
case of counsel for the indemnified parties referred to in Section 6(a) and Section 6(b) above),
(ii) the indemnifying party shall not have employed counsel satisfactory to the indemnified party
to represent the indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall be paid as they are
incurred.

        (d)     Settlements. The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, but if settled with such consent
or if there be a final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by reason of such settlement
or judgment. Notwithstanding the foregoing sentence, if at any time an indemnified party shall
have requested an indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 6(b) hereof, the indemnifying party agrees that it shall be liable
for any settlement of any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the aforesaid request;
and (ii) such indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement, compromise or consent to the
entry of judgment in any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or consent includes an

                                                  31
           Case 20-11218-MFW            Doc 387-3      Filed 06/11/20      Page 33 of 41




unconditional release of such indemnified party from all liability on claims that are the subject
matter of such action, suit or proceeding.

        (e)     Contribution. If the indemnification provided for in this Section 6 is for any reason
held to be unavailable to or otherwise insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities or expenses referred to therein, then each indemnifying
party shall contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses referred to therein (i) in
such proportion as is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Agent, on the other hand, from the offering of the Shares pursuant to this
Agreement; or (ii) if the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the Agent, on the other
hand, in connection with the statements or omissions which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and the Agent, on the other hand, in
connection with the offering of the Shares pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total gross proceeds from the offering of the Shares (before
deducting expenses) received by the Company bear to the total commissions received by the
Agent. The relative fault of the Company, on the one hand, and the Agent, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Agent, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

        The amount paid or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the limitations set forth in
Section 6(b), any legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim. The provisions set forth in Section 6(b) with
respect to notice of commencement of any action shall apply if a claim for contribution is to be
made under this Section 6(e); provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 6(b) for purposes of
indemnification.

        The Company and the Agent agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred to in this Section
6(e).

        Notwithstanding the provisions of this Section 6(e), the Agent shall not be required to
contribute any amount in excess of the Selling Commission received by the Agent in connection
with the offering contemplated hereby. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of this Section
6(e), each officer and employee of the Agent and each person, if any, who controls the Agent
within the meaning of the Securities Act or the Exchange Act shall have the same rights to

                                                  32
             Case 20-11218-MFW          Doc 387-3      Filed 06/11/20      Page 34 of 41




contribution as the Agent, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the Company within the
meaning of the Securities Act and the Exchange Act shall have the same rights to contribution as
the Company.
Section 7. TERMINATION & SURVIVAL

       (a)     Term. Subject to the provisions of this Section 7, the term of this Agreement shall
continue from the date of this Agreement until the end of the Agency Period, unless earlier
terminated by the parties to this Agreement pursuant to this Section 7.

       (b)      Termination; Survival Following Termination.

             (i) Either party may terminate this Agreement prior to the end of the Agency Period,
                 by giving written notice as required by this Agreement, upon ten (10) Trading
                 Days’ notice to the other party; provided that, (A) if the Company terminates this
                 Agreement after the Agent confirms to the Company any sale of Shares, the
                 Company shall remain obligated to comply with Section 3(b)(v) with respect to
                 such Shares and (B) Section 2, Section 6, Section 7 and Section 8 shall survive
                 termination of this Agreement. If termination shall occur prior to the Settlement
                 Date for any sale of Shares, such sale shall nevertheless settle in accordance with
                 the terms of this Agreement.

             (ii) In addition to the survival provision of Section 7(b)(i), the respective indemnities,
                  agreements, representations, warranties and other statements of the Company, of
                  its officers and of the Agent set forth in or made pursuant to this Agreement will
                  remain in full force and effect, regardless of any investigation made by or on behalf
                  of the Agent or the Company or any of its or their partners, officers or directors or
                  any controlling person, as the case may be, and, anything herein to the contrary
                  notwithstanding, will survive delivery of and payment for the Shares sold hereunder
                  and any termination of this Agreement.

Section 8. MISCELLANEOUS

         (a)    Press Releases and Disclosure. The Company may issue a press release describing
the material terms of the transactions contemplated hereby as soon as practicable following the
date of this Agreement, and may file with the Commission a Current Report on Form 8-K, with
this Agreement attached as an exhibit thereto, describing the material terms of the transactions
contemplated hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable efforts, acting in good
faith, to agree upon a text for such disclosures that is reasonably satisfactory to all parties hereto.
No party hereto shall issue thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission pursuant to the Exchange
Act) related to this Agreement or any of the transactions contemplated hereby without the prior
written approval of the other party hereto, except as may be necessary or appropriate in the
reasonable opinion of the party seeking to make disclosure to comply with the requirements of
applicable law or stock exchange rules. If any such press release or like public statement is so
required, the party making such disclosure shall consult with the other party prior to making such

                                                  33
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20     Page 35 of 41




disclosure, and the parties shall use all commercially reasonable efforts, acting in good faith, to
agree upon a text for such disclosure that is reasonably satisfactory to all parties hereto.

         (b)     No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (i) the transactions contemplated by this Agreement, including the determination of any fees,
are arm’s-length commercial transactions between the Company and the Agent, (ii) when acting
as a principal under this Agreement, the Agent is and has been acting solely as a principal is not
the agent or fiduciary of the Company, or its stockholders, creditors, employees or any other party,
(iii) the Agent has not assumed nor will assume an advisory or fiduciary responsibility in favor of
the Company with respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Agent has advised or is currently advising the Company on other
matters) and the Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in this Agreement, (iv)
the Agent and its affiliates may be engaged in a broad range of transactions that involve interests
that differ from those of the Company, and (v) the Agent has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

         (c)    Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be independent from their
respective investment banking divisions and are subject to certain regulations and internal policies,
and as such the Agent’s research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company or the offering that
differ from the views of their respective investment banking divisions. The Company understands
that the Agent is a full service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the account of its customers and
hold long or short positions in debt or equity securities of the companies that may be the subject
of the transactions contemplated by this Agreement.

       (d)    Notices. All communications hereunder shall be in writing and shall be mailed,
hand delivered or telecopied and confirmed to the parties hereto as follows:

   If to the Agent:

           Jefferies LLC
           520 Madison Avenue
           New York, NY 10022
           Facsimile:
           Attention: General Counsel

   with a copy (which shall not constitute notice) to:

           Cooley LLP
           55 Hudson Yards
           New York, NY 10001
           Attention: Daniel I. Goldberg, Esq.

                                                 34
           Case 20-11218-MFW           Doc 387-3      Filed 06/11/20      Page 36 of 41




           Facsimile: (212) 479-6275

   If to the Company:

           Hertz Global Holding, Inc.
           8501 Williams Road
           Estero, FL 33928
           Attention: [●]
           [●]

   with a copy (which shall not constitute notice) to:

           White & Case LLP
           1221 Avenue of the America
           New York, NY 10020-1095
           Attention: [●]
           [●]

Any party hereto may change the address for receipt of communications by giving written notice
to the others in accordance with this Section 8(d).

        (e)     Successors. This Agreement will inure to the benefit of and be binding upon the
parties hereto, and to the benefit of the employees, officers and directors and controlling persons
referred to in Section 6, and in each case their respective successors, and no other person will have
any right or obligation hereunder. Any successor of the Company shall assume the Company’s
obligations under this Agreement. The term “successors” shall not include any purchaser of the
Shares as such from the Agent merely by reason of such purchase.

        (f)    Partial Unenforceability. The invalidity or unenforceability of any Article, Section,
paragraph or provision of this Agreement shall not affect the validity or enforceability of any other
Article, Section, paragraph or provision hereof. If any Article, Section, paragraph or provision of
this Agreement is for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

        (g)     Governing Law Provisions. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to agreements made and
to be performed in such state. Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in the federal courts of
the United States of America located in the Borough of Manhattan in the City of New York or the
courts of the State of New York in each case located in the Borough of Manhattan in the City of
New York (collectively, the “Specified Courts”), and each party irrevocably submits to the
exclusive jurisdiction (except for proceedings instituted in regard to the enforcement of a judgment
of any such court, as to which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding. Service of any process, summons, notice or document by mail to such party’s
address set forth above shall be effective service of process for any suit, action or other proceeding
brought in any such court. The parties irrevocably and unconditionally waive any objection to the

                                                 35
           Case 20-11218-MFW           Doc 387-3       Filed 06/11/20     Page 37 of 41




laying of venue of any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any such suit, action
or other proceeding brought in any such court has been brought in an inconvenient forum.

        (h)    General Provisions. This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same instrument, and
may be delivered by facsimile transmission or by electronic delivery of a portable document format
(PDF) file. This Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The Article and Section headings herein are
for the convenience of the parties only and shall not affect the construction or interpretation of this
Agreement.



                              [Signature Page Immediately Follows]




                                                  36
           Case 20-11218-MFW        Doc 387-3     Filed 06/11/20       Page 38 of 41




       If the foregoing is in accordance with your understanding of our agreement, kindly sign
and return to the Company the enclosed copies hereof, whereupon this instrument, along with all
counterparts hereof, shall become a binding agreement in accordance with its terms


                                                   Very truly yours,

                                                   HERTZ GLOBAL HOLDINGS, INC.

                                                   By:
                                                         Name:
                                                         Title:



     The foregoing Agreement is hereby confirmed and accepted by the Agent in New York,
New York as of the date first above written.


JEFFERIES LLC

By:
      Name:
      Title:
           Case 20-11218-MFW          Doc 387-3      Filed 06/11/20    Page 39 of 41




                                          EXHIBIT A

                                      ISSUANCE NOTICE

[Date]

Jefferies LLC
520 Madison Avenue
New York, New York 10022

Attn: [__________]

Reference is made to the Open Market Sale Agreement between Hertz Global Holdings, Inc. (the
“Company”) and Jefferies LLC (the “Agent”) dated as of June [●], 2020. The Company confirms
that all conditions to the delivery of this Issuance Notice are satisfied as of the date hereof.

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):
_______________________

Issuance Amount (equal to the total Sales Price for such Shares):

                                      $

Number of days in selling period:

First date of selling period:

Last date of selling period:

Settlement Date(s) if other than standard T+2 settlement:



Floor Price Limitation (in no event less than $1.00 without the prior written consent of the Agent,
which consent may be withheld in the Agent’s sole discretion): $ ____ per share

Comments:


                                                     ______________________

                                                     By:
                                                            Name:
                                                            Title:




                                               A-1
            Case 20-11218-MFW   Doc 387-3   Filed 06/11/20   Page 40 of 41



                                   Schedule A
                                  Notice Parties
The Company

[•]

The Agent

Andrew Whittaker
Michael Bauer
Donald Lynaugh
Michael Magarro
            Case 20-11218-MFW         Doc 387-3       Filed 06/11/20   Page 41 of 41




                    Form of Officer’s Certificate Pursuant to Section 4(o)

    The undersigned, the duly qualified and elected [●] of Hertz Global Holdings, Inc., a
Delaware corporation (the “Company”), does hereby certify in such capacity and on behalf of the
Company, pursuant to Section 4(o) of the Open Market Sale AgreementSM, dated June [●], 2020,
between the Company and Jefferies LLC (the “Sale Agreement”), that to the knowledge of the
undersigned:
      (i) The representations and warranties of the Company in Section 2 of the Sale
 Agreement are true and correct on and as of the date hereof with the same force and effect as if
 expressly made on and as of the date hereof; provided, however that such representations and
 warranties are qualified by the disclosure included or incorporated by reference in the
 Registration Statement and Prospectus (including any documents incorporated by reference
 therein and any supplements thereto); and
     (ii) The Company has complied with all agreements and satisfied all conditions on its part
to be performed or satisfied pursuant to the Sale Agreement at or prior to the date hereof.

     Capitalized terms used herein without definition shall have the meanings given to such
terms in the Sale Agreement.


                                             Hertz Global Holdings, Inc.

                                             By:

                                             Name:

                                             Title:



Date: [•]
